                 1
                 2
                 3
                 4                                   UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                      ***
                 7    CYRUS VEAL,                                              Case No. 2:19-CV-2194 JCM (EJY)
                 8                                             Plaintiff(s),                     ORDER
                 9              v.
               10     UBER TECHNOLOGIES, INC., et al.,
               11                                           Defendant(s).
               12
               13               Presently before the court is the matter of Veal v. Uber Technologies, Inc., et al., case no.
               14     2:19-cv-02194-JCM-EJY. Cyrus Veal (“plaintiff”) filed the instant action on September 25,
               15     2019, against Uber Technologies, Inc. (“Uber”) and James Rivers Insurance Company (“James
               16     River”). (ECF No. 1-2). James River timely removed the case on December 20, 2019. (ECF
               17     No. 1).
               18               Federal Rule of Civil Procedure 4(m) provides as follows:
               19
                                       If a defendant is not served within 90 days after the complaint is
               20                      filed, the court—on motion or on its own after notice to the
                                       plaintiff—must dismiss the action without prejudice against that
               21                      defendant or order that service be made within a specified time.
                                       But if the plaintiff shows good cause for the failure, the court must
               22                      extend the time for service for an appropriate period. This
                                       subdivision (m) does not apply to service in a foreign country
               23                      under Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under
                                       Rule 71.1(d)(3)(A).
               24
                      Fed. R. Civ. P. 4(m).
               25
                                More than 90 days have elapsed since the instant action was filed in state court. James
               26
                      River indicated that “[n]o affidavit of service ha[d] been filed for Uber Technologies, Inc.” at the
               27
                      time of removal. (ECF No. 1 at 2). To date, plaintiff has still not served Uber.
               28

James C. Mahan
U.S. District Judge
                1            Consequently, plaintiff is instructed to show cause why his claims against Uber should
                2     not be dismissed pursuant to Fed. R. Civ. P. 4(m) within seven (7) days of this order.
                3            Accordingly,
                4            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff shall SHOW
                5     CAUSE why this matter should not be dismissed pursuant to Fed. R. Civ. P. within seven (7)
                6     days of this order.
                7            DATED February 6, 2020
                8                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
